Citation Nr: 0924498	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-38 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
sarcoidosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1971 until April 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses further 
development is necessary.

Under Diagnostic Code 6846, the next higher 60 percent rating 
will be granted if there is evidence of pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  The Veteran testified at the May 2009 hearing 
that he was prescribed higher dosages of Prednisone 
approximately 2-3 times a year.  The record does not contain 
any VA and/or private pharmacy records.  These records are 
clearly relevant and should be obtained.  

Additionally, during the May 2009 Board hearing the Veteran 
reported he was granted Social Security Administration 
disability benefits in August 2008, in part for the pulmonary 
sarcoidosis.  However, complete copies of the medical records 
upon which any disability decision was based, as well as any 
agency decision with the associated List of Exhibits, have 
not been made part of the claims file.  VA's duty to assist 
extends to obtaining records from the Social Security 
Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his 
pulmonary sarcoidosis, including all 
physicians who have prescribed steroids.  
Additionally, he should also identify all 
pharmacies that filled his prescriptions 
for steroids.  The RO/AMC should then 
obtain and associate with the claims file 
any records identified by the Veteran that 
are not already associated with the claims 
file.  The RO/AMC should specifically 
request pharmacy records and treatment 
records for pulmonary sarcoidosis from 
2004 to the present from the Memphis VA 
Medical Center.  Thereafter these records 
must be associated with the claims file.

2.  The RO/AMC should obtain the Veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
Veteran's entitlement to benefits was 
based.

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



